NUMBER 13-07-215-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


DAVID BELFORD                                                                Appellant,

                                                       v.

THE STATE OF TEXAS,                                                         Appellee.


  On appeal from the 319th District Court of Nueces County, Texas.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      Pursuant to a plea agreement, appellant, David Belford, pleaded guilty to theft.1 The

trial court deferred adjudication and placed appellant on community supervision for five

years. Less than a year later, at a hearing on the State’s motion to revoke, appellant

pleaded “true” to each of the State’s allegations that he had violated the terms of his



      1
          See T EX . P EN AL C OD E A N N . § 31.03 (Vernon Supp. 2007).
community supervision.            The trial court revoked appellant’s community supervision,

adjudicated him guilty, and assessed punishment at two years in a State Jail facility and

a fine of $1,500. Appellant’s counsel has filed a brief with this Court asserting there is no

basis for appeal.2 We agree and affirm the trial court’s judgment.

                                               Anders Brief

        Counsel’s brief reveals that she has reviewed the clerk’s record and reporter’s

record in this case and has concluded that appellant’s appeal presents no issues which

warrant appellate review.3 The brief meets the requirements of Anders as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal.4 In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),

counsel has carefully discussed why, under controlling authority, there are no errors in the

trial court’s judgment. Appellant’s counsel states that she informed appellant of his right

to review the appellate record and to file a pro se brief.5 More than thirty days have

passed, and no pro se brief has been filed.6

        Upon receiving a “frivolous appeal” brief, the appellate courts must conduct “a full

examination of all the proceedings to decide whether the case is wholly frivolous.”7 We


        2
            See Anders v. California, 386 U.S. 738, 744 (1967).

        3
            See id.

        4
            See Stafford v. State, 813 S.W .2d 503, 510 n.3 (Tex. Crim . App. 1991) (en banc).

        5
         See In re Schulman, 252 S.W .3d 403, 408 (Tex. Crim . App. 2008); Sowels v. State, 45 S.W .3d 690,
693 (Tex. App.–W aco 2001, no pet.).

        6
        See Schulman, 252 S.W .3d at 409 (citing Johnson v. State, 885 S.W .2d 641, 647 n.3 (Tex.
App.–W aco 1994, pet. ref’d), modified by W ilson v. State, 955 S.W .2d 693 (Tex. App.–W aco 1997, no pet.)).

        7
        Penson v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W .3d 312, 313 (Tex.
App.–Corpus Christi 2004, no pet.).

                                                       2
have carefully reviewed the appellate record and counsel’s brief.8                                We agree with

appellant’s counsel that the appeal is without merit.9 Accordingly, we affirm the judgment

of the trial court.

                                             Motion to Withdraw

         In accordance with Anders, counsel has asked permission to withdraw as counsel

for appellant.10        An appellate court may grant counsel’s motion to withdraw filed in

connection with an Anders brief.11 We grant counsel’s motion to withdraw.

         We order counsel to advise appellant promptly of the disposition of this case and

the availability of discretionary review.12



                                                                LINDA REYNA YAÑEZ,
                                                                Justice



Do not publish. TEX . R. APP. P. 47.2(b).

Memorandum opinion delivered and filed
this the 7th day of August, 2008.


         8
             See Schulman, 252 S.W .3d at 409; Bledsoe v. State, 178 S.W .3d 824, 826-27 (Tex. Crim . App.
2005).

         9
              See Bledsoe, 178 S.W .3d at 826-27. W e also note that the hearing on the State's m otion to revoke
was conducted prior to the June 15, 2007 effective date of the am endm ent to article 42.12, section 5(b) of the
Texas Code of Crim inal Procedure, allowing an appeal from the determ ination to adjudicate. See T EX . C O DE
C R IM . P R O C . A N N . art. 42.12 § 5(b) (Vernon Supp. 2007). Therefore, form er article 42.12, section 5(b) and its
prohibition concerning appeals from the determ ination to proceed with the adjudication of guilt apply.

         10
              See Anders, 386 U.S. at 744.

         11
            Schulman, 252 S.W .3d at 409; see Stafford, 813 S.W .2d at 511 (noting that Anders brief should
be filed with request for withdrawal from case).

         12
          Schulman, 252 S.W .3d at 408; see Ex parte W ilson, 956 S.W .2d 25, 27 (Tex. Crim . App. 1997) (en
banc) (per curiam ).

                                                           3